Exhibit 10.19

AGREEMENT AND GENERAL RELEASE

     Agreement and General Release ("Agreement"), by and between Devereux
Chatillon ("Employee" or "you") a resident of the City of New York and
Scholastic Inc. (the "Company").

1. You acknowledge that effective November 30, 2008 (the “Resignation Date”),
you shall resign your position as an Officer of Scholastic Inc. and Scholastic
Corporation and your position as Senior Vice President, General Counsel and
Secretary. You shall also, as of the Resignation Date or as soon as practicable
thereafter, resign your positions, if any, as a director and/or officer of any
subsidiaries or affiliates of the Company. After the Resignation Date, you shall
not represent yourself as being an officer of the Company for any purpose.
Following the Resignation Date, you shall continue your employment with the
Company from December 1, 2008 through May 31, 2009 unless sooner terminated as
provided herein (the “Employment Period”). On the last day of the Employment
Period (the “Separation Date”), your employment with the Company shall
terminate. After the Separation Date, you shall not represent yourself as being
an employee, officer, agent, or representative of the Company for any purpose.
The Separation Date shall be the termination date for purposes of participation
in and coverage under all benefit plans and programs sponsored by or through the
“Company Entities” (as hereinafter defined), except as specified in paragraph 2
below. You acknowledge and agree that the Company Entities shall have no
obligation to rehire you, or to consider you for employment, after the
Separation Date. You acknowledge that the representations in this paragraph
constitute a material inducement for the Company to provide the payment(s) to
you pursuant to paragraphs 2 and 3 of this Agreement.

2. Following the Effective Date (as defined in paragraph 19 of this Agreement)
and in exchange for your waiver of claims against the Company Entities and
compliance with the other terms and conditions of this Agreement, the Company
agrees:

      (a) That you shall continue your full-time employment with the Company on
special assignment through the end of the Employment Period. Your title shall be
Special Counsel and you shall report directly to, and shall be subject to the
direction and control of, the General Counsel of the Company. Your duties will
be to advise the General Counsel and his designees about matters on which you
worked prior to the Resignation Date, to assist in the transition of your
pre-resignation responsibilities, to provide legal advice on intellectual
property matters, and to otherwise provide such legal and other advice or
services in connection with such other matters as the General Counsel may
request from time to time. You shall continue to receive your current base
salary through the end of the Employment Period at the rate in effect on the
date of this Agreement. During the Employment Period, business expenses,
including the expense of your continuing use of your Blackberry, laptop, and
related services, will be handled, or reimbursed in accordance with Company
policy. In the event that you commence employment with another entity prior to
May 31, 2009, the Employment Period shall terminate on that date, the Separation
Date for purposes of this Agreement shall be the date you commence employment
with such other entity, and your salary and participation in the Company’s
benefits and compensation plans and programs shall cease on such date.

      (b) That you will continue to be eligible to participate in the Company
401(k) plan, pension plan, group insurance, and flexible spending account
through the end of the Employment

 

1

--------------------------------------------------------------------------------



Period. Deductions will be made from your salary for any elective or required
employee contributions.

      (c) To pay you $200,000, less tax withholdings and applicable deductions,
in a lump sum within fifteen (15) days of the Effective Date. In connection with
such payment, you shall provide the Company with tax withholding information at
least ten (10) days prior to the Effective Date.

      (d) To pay you for all accrued but unused vacation time for calendar year
2008 and 2009 through the Separation Date. This payment will be made in the pay
period following the Separation Date.

      (e) To continue to provide your current Company health care benefits
through the end of the Employment Period, by making regular employer
contributions for medical, dental and vision benefits (the employee portion of
the contributions for such benefits for the Employment Period will be deducted
from your salary).

      (f) To reimburse you for up to $3,500.00 in legal fees in connection with
the review of this Agreement by your legal counsel.

3. Following the Separation Release Effective Date (as defined in Exhibit A of
this Agreement) and in exchange for your waiver of claims against the Company
Entities and compliance with the other terms and conditions of this Agreement,
the Company agrees:

      (a) To pay you twenty-six (26) weeks severance (“the Severance Period”),
in the gross amount of $200,000, less tax withholding and other applicable
deductions, in a lump sum amount. This payment will occur within thirty (30)
days after your Separation Date, and will be made following your return of a
fully executed agreement, provided that you do not revoke such release during
the period for revocation. In connection with such payment, you shall provide
the Company with tax withholding information at least ten (10) days prior to the
Separation Release Effective Date.

      (b) That pursuant to the 2001 Stock Incentive Plan, your unvested
restricted stock units will fully vest upon the Separation Date and shares in
respect of such restricted stock units shall be distributed to you within ninety
(90) days of the Separation Date. Your stock options granted under the 2001
Stock Incentive Plan will be exercisable for a period of ninety (90) day
following the Separation Date to the extent exercisable on the Separation Date,
subject to the restrictions in paragraph 11, but not in any event beyond the
expiration of the term of such stock options. Restricted stock units awarded to
you under the Management Stock Purchase Plan shall be settled by distribution of
shares or cash to you after the Separation Date as provided in such plan.

      (c) After the Employment Period, to the extent eligible, you may purchase
continuation medical benefits under the federal law known as COBRA. The Company
shall pay a portion of the cost of such COBRA coverage, in an amount equal to
the cost of coverage under the Company’s group medical plan as in effect as of
the Separation Release Effective Date, until the date that is the earlier of
twelve (12) months after the end of the Employment Period or when you become
employed by a company offering the opportunity to participate in another group
medical plan (the “COBRA Eligibility Period”). During the COBRA Eligibility
Period you shall be responsible to pay that portion of the cost of such COBRA
coverage not paid for by the Company, which amount shall be deducted in advance
from the payment in paragraph 3(a) above with

 

2

--------------------------------------------------------------------------------



any excess payment to be refunded to you should you cease to receive medical
benefits within twelve (12) months form the Employment Period.

      (d) To provide you with outplacement assistance at the expense of the
Company with the Five O’clock Club for up to twenty four months after the
Separation Date. To receive such outplacement benefits, you must enroll within
ninety (90) days of the Separation Date. There will be no payment in lieu of
non-participation.

4. You acknowledge and agree that the payments and other benefits provided
pursuant to this Agreement: (i) are in full discharge of any and all liabilities
and obligations of the Company to you, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any alleged written or oral employment agreement offer letter,
policy, plan or procedure of the Company and/or any alleged understanding or
arrangement between you and the Company; and (ii) exceed any payment, benefit,
or other thing of value to which you might otherwise be entitled under any
policy, plan or procedure of the Company and/or any agreement between you and
the Company.

5. (a) In consideration for the payments and benefits to be provided you
pursuant to paragraphs 2 and 3 above, you, for yourself and for your heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as "Releasors"), forever release and
discharge the Company and its past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, successors
and assigns, various benefit committees, employee benefit plans or funds, and
each of its or their respective past, present and/or future shareholders,
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns, whether acting on behalf of the Company or in their individual or
fiduciary capacities (collectively the "Company Entities"), from any and all
claims, demands, causes of action, fees and liabilities of any kind whatsoever,
whether known or unknown, which you ever had, now have, or may have against any
of the Company Entities by reason of any act, omission, transaction, practice,
plan, policy, procedure, conduct, occurrence, or other matter up to and
including the date on which you sign this Agreement.

      (b) Without limiting the generality of the foregoing, this Agreement is
intended to and shall release the Company Entities from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Companies Entities arising out of your employment and/or your
separation from that employment, including, but not limited to: (i) any claim
under the Age Discrimination in Employment Act (“ADEA”), Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Equal Pay Act, the Family Medical Leave Act, the
Sarbanes-Oxley Act, the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) (excluding claims for accrued, vested benefits under any
tax-qualified profit sharing or pension plan of the Company Entities, subject to
the terms and conditions of such plan and applicable law), the Worker Adjustment
and Retraining Notification Act, and the Family and Medical Leave Act; (ii) any
claim under the New York State Human Rights Law, New York Executive Law, New
York City Administrative Code, New York State Constitution, or New York common
law, (iii) any other claim (whether based on a constitution, executive order, or
federal, state, or local law, statutory, administrative or decisional), relating
to or arising out of your employment, the terms and conditions of such

3

 

--------------------------------------------------------------------------------



employment, the termination of such employment, and/or any of the events
relating directly or indirectly to or surrounding the termination of that
employment, including but not limited to breach of contract (express or
implied), wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages; and (iv) any claim for attorneys'
fees, costs, disbursements and/or the like. Nothing in this Agreement shall be a
waiver of claims that may arise after the date on which you sign this Agreement.
You further acknowledge that you have been afforded all benefits and have no
claims under the Family and Medical Leave Act, the Fair Labor Standards Act,
applicable workers’ compensation law, the Worker Adjustment and Retraining
Notification Act, and ERISA.

      (c) You further agree to execute the Separation Date Release Agreement
attached hereto as Exhibit A immediately following the Separation Date, which
release will be effective on the later of the Separation Date or the date on
which you sign the additional release, provided that you do not revoke such
release according to its terms.

      (d) The releases made by you in this Agreement shall not waive any rights
you have to continuing indemnification from the Company under its
indemnification policies for officers, which indemnification rights shall
survive the termination of your employment and the releases made by you in this
Agreement.

6. You represent and warrant that you have not commenced, maintained, prosecuted
or participated in any action, suit, charge, grievance, complaint or proceeding
of any kind against any Company Entity in any court or before any administrative
or investigative body or agency, and agree that you will not do so in the future
with respect to any claims and/or causes of action waived by you under this
Agreement You further acknowledge and agree that by virtue of the foregoing, you
have waived all relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in paragraph 5 above. With the exception of your right
to bring a proceeding pursuant to the Older Workers Benefit Protection Act of
1990 to challenge the validity of your release of claims under ADEA, you agree,
not inconsistent with the EEOC Enforcement Guidance on Non-Waivable Employee
Rights under EEOC-Enforced Statutes dated April 11, 1997, and to the fullest
extent permitted by law, not to sue or file a charge, compliant, grievance or
demand for arbitration against the Company Entities in any forum or assist or
otherwise participate willingly or voluntarily in any claim, arbitration, suit,
action, investigation or other proceeding of any kind which relates to any
matter that involves the Company Entities, and that occurred up to and including
the date of execution of this Agreement, unless required to do so by court
order, subpoena or other directive by a court, administrative agency,
arbitration panel or legislative body or unless required to enforce this
Agreement. To the extent any such action may be brought by a third party, you
waive any claims to any form of monetary or other damages, or any other form of
recovery or relief in connection with any such action. Nothing in this Agreement
shall prevent you from commencing an action or proceeding to enforce this
Agreement.

7. (a) You agree that you will not disparage or encourage or induce others to
disparage any of the Company Entities. For the purposes of this Agreement, the
term "disparage" includes, without limitation, comments or statements to the
press and/or media, the Company Entities or any individual or entity with whom
any of the Company Entities has or has had a business

4

 

--------------------------------------------------------------------------------



relationship and which would adversely affect in any manner (i) the conduct of
the business of any of the Company Entities (including, without limitation, any
business plans or prospects) or (ii) the business reputation of the Company
Entities. You agree not to publish or cause to be published, electronically or
otherwise, any story, article, column, comment, or book (fiction or non-fiction)
about the Company Entities or your association with the Company and not to
provide information about the Company or the Company Entities to any person who
may contact you about any such story, article, column, comment or book, except
that you may make reference to, and briefly describe, your employment at the
Company and your responsibilities and accomplishments in a truthful,
non-disparaging manner that does not violate your confidentiality obligations as
set forth in this Agreement. You shall not make any statements, provide any
information or grant any interviews to any press or media representatives,
analysts, rating agencies, investor groups, or firms, and existing and potential
shareholders, relating to your employment by the Company or your separation from
employment or the Company’s business; provided, however, that the Company shall
make such statements and disclosures to regulatory authorities concerning your
employment, including the severance and other financial arrangements between you
and the Company, as may be required in the sole judgment of the Company. You
shall direct inquiries to the Company concerning you to the Head of Human
Resources who will respond thereto. Individuals who reported directly to you
will be reminded to refer any inquires about your employment to or the head of
Human Resources.

     (b) The Company and you agree to use reasonable efforts to provide you with
a mutually acceptable written letter of reference, to be signed by the Chief
Executive Officer. The Company shall confirm dates of employment, position and
provide the letter of reference in response to any inquiry(s) regarding your
employment with the Company by prospective employers or others.

     (c) The Company further agrees that it will not make any comments or
statements to the press and/or other media or other persons which would
adversely affect or otherwise demean your character or reputation in regard to
matters relating to your employment by the Company or the performance of your
duties in the course of such employment. For purposes of this sub-paragraph
only, the Company shall mean the Officers and Directors of the Company.

8. (a) You agree that you will cooperate with the Company and/or the Company
Entities and its or their respective counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during your employment in which you were involved or of which you
have knowledge. The Company shall pay or reimburse you for any reasonable
expenses associated with such activities, which are approved in advance. Payment
or reimbursement shall be made promptly and in no event later than December 31
of the year following the year in which such expenses were incurred, and the
amount of expenses eligible for payment or reimbursement in any year shall not
affect the amount of such expenses eligible for payment or reimbursement in any
other year.

      (b) You agree that, in the event you are subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) or to furnish documents or
other information or data which in any way relates to your employment by the
Company and/or the Company Entities, you will give prompt notice of such request
to Cynthia Augustine, Senior Vice President of Human Resources (or her
successor) and the General Counsel, at Scholastic Inc., 557 Broadway, New York,
New York

5

 

--------------------------------------------------------------------------------



10012 and will make no disclosure until the Company and/or the Company Entities
have had a reasonable opportunity to contest the right of the requesting person
or entity to such disclosure.

     (c) The Company agrees that you shall remain subject to the terms of the
Company’s current Directors and Officers Liability Insurance Policy for so long
as such policy remains in effect as to any claims asserted against you in any
court action or other legal proceeding arising out of, or related to, your
employment with the Company.

9. The terms and conditions of this Agreement are and shall be deemed to be
confidential, and shall not be disclosed by you to any person or entity without
the prior written consent of the Company, except if required by law, and to your
accountants or attorneys and/or family members, provided that, to the maximum
extent permitted by applicable law, rule, code or regulation, they agree to
maintain the confidentiality of this Agreement. You further represent that you
have not disclosed the terms and conditions of this Agreement to anyone other
than your attorneys or accountants and/or family members.

10. (a) You acknowledge that during the course of your employment with the
Company and/or any of the Company Entities, you have had access to information
relating to the Company and/or the Company Entities and their respective
businesses that is not generally known by persons not employed by the Company
and/or the Company Entities and that could not easily be determined or learned
by someone outside of the Company and/or the Company Entities ("Confidential
Information"). You agree not to disclose or use such Confidential Information at
any time in the future.

      (b) You acknowledge that all work product made or conceived by you during
your employment shall be the property of the Company and you hereby assign all
of your rights, title, and interest in such work product to the Company without
additional consideration. You further acknowledge that all original works of
authorship that have been made by you in the course of your employment with the
Company are “works made for hire”. You hereby waive all moral rights relating to
all such work developed or produced by you, including without limitation any and
all rights of identification of authorship and any and all rights of approval,
restriction, or limitation on use and subsequent modifications.

11. You agree that after your Separation Date you remain subject to the
Company’s Insider Trading Policy and other Company policies and procedures
relating to insider trading, including restrictions on trading outside of
designated window periods, notwithstanding your 90-day exercise period. If your
Separation Date falls during an open window period, you are free to trade;
however, if your Separation Date falls during blackout periods you must wait
until the next window period opens to trade. The above is subject, of course, to
the general prohibitions on trading if you are in possession of material
non-public information.

12. You represent that you have returned (or will return) to the Company all
property belonging to the Company and/or the Company Entities, including but not
limited to documents, information received from third parties, Blackberry,
laptop, cell phone, keys, card access to the

6

 

--------------------------------------------------------------------------------



building and office floors, phone card, rolodex (if provided by the Company
and/or the Company Entities), computer user name and password, disks and/or
voicemail code. Subject to the Company’s agreement to provide you an electronic
copy of your contacts database in a format to be agreed upon by you and the
Company, you agree that you will not retain any copies, duplicates,
reproductions, or excerpts of the foregoing in any media. Subject to your right
to cure any breach pursuant to paragraph 13(b), you further acknowledge and
agree that the Company shall have no obligation to make the payments and provide
the benefits referred to in paragraphs 2 and 3 above unless and until you have
satisfied all your obligations pursuant to this paragraph.

13. (a) If any provision of this Agreement is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect; however, the remaining provisions shall be enforced to the maximum
extent possible. Further, if a court should determine that any portion of this
Agreement is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable.

      (b) Additionally, you agree that if you materially breach this Agreement
which breach is not cured (if curable) within 30 days of written notice of such
breach by the Company, the Company Entities may seek all relief available under
the law and you shall be responsible for all damages suffered by the Company and
the Company Entities. Any such breach that is not cured (if curable) shall have
the effect of immediately terminating the Employment Period and you shall
thereafter have no right to receive any further payments or benefits under this
Agreement.

      (c) You agree that if you materially breach this Agreement which breach is
not cured (if curable) within 30 days of written notice of such breach by the
Company, the Company Entities may seek all relief available under the law and
you shall be responsible for all damages suffered by the Company and the Company
Entities. Any such breach during the Employment Period that is not cured (if
curable) shall have the effect of immediately terminating the Employment Period
and you shall thereafter have no right to receive any further payments or
benefits under this Agreement, and you shall promptly repay the amount paid to
you in paragraph 2(c).

14. (a) This Agreement is not intended, and shall not be construed, as an
admission that any of the Company Entities has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you. Should any provision of
this Agreement require interpretation or construction, it is agreed by the
parties that the entity interpreting or constructing this Agreement shall not
apply a presumption against one party by reason of the rule of construction that
a document is to be construed more strictly against the party who prepared the
document.

15. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

7

 

--------------------------------------------------------------------------------



16. This Agreement shall be construed and enforced in accordance with the laws
of the State of New York without regard to the principles of conflicts of law.
The parties consent and agree that the courts of the State of New York, New York
County shall have exclusive jurisdiction over any dispute between the parties
arising hereunder and the parties hereby submit to said jurisdiction and
expressly waive any and all rights they may have or that may hereafter arise to
contest the propriety of such choice of jurisdiction and venue, including issues
of forum non conveniens.

17. You understand that this Agreement constitutes the complete understanding
between the Company and you, and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between you and any of
the Company Entities. No other promises or agreements shall be binding unless in
writing and signed by both the Company and you after the Effective Date of this
Agreement.

18. You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) are hereby advised by the Company in writing to consult with an
attorney of your choice in connection with this Agreement; (c) fully understand
the significance of all of the terms and conditions of this Agreement and have
discussed them with your independent legal counsel, or have had a reasonable
opportunity to do so; (d) have had answered to your satisfaction by your
independent legal counsel any questions you have asked with regard to the
meaning and significance of any of the provisions of this Agreement; and (e) are
signing this Agreement voluntarily and of your own free will and agree to abide
by all the terms and conditions contained herein.

19. You acknowledge that you have had an opportunity to consider this Agreement
for up to twenty - one (21) days before signing it. You may also revoke this
Agreement within seven (7) days after executing it by notifying in writing
Cynthia Augustine, Senior Vice President of Human Resources (or her successor)
at Scholastic Inc., 557 Broadway, New York, New York 10012. If you revoke this
Agreement, all of the terms and conditions contained herein will become null and
void. It is understood and agreed that the offer contained in this Agreement
will automatically expire on the twenty-first day following the date on which
this Agreement is received by you. The effective date of this Agreement shall be
the 8th day after which you sign the Agreement (the “Effective Date”). In the
event you do not accept this Agreement as set forth above or if you revoke the
Agreement within the time period provided herein, this Agreement, including but
not limited to the obligation of the Company to provide the payments and other
benefits referred to in paragraphs 2 and 3 above, shall be deemed automatically
null and void.

 

Print Name:     Date:11/24/08     Devereux Chatillon                          
Signature: /s/ Devereux Chatillon                           




SCHOLASTIC INC.       By:   /s/ Cynthia Augustine Date:                      
                 Cynthia Augustine         Senior Vice President of Human
Resources    




STATE OF NEW YORK )   ) ss.: COUNTY OF NEW YORK )


On this __ day of ________ 2008, before me personally came Devereux Chatillon to
me known and known to me to be the person described and who executed the
foregoing Agreement, and she duly acknowledged to me that she executed the same.




Notary Public
 


8

--------------------------------------------------------------------------------



Exhibit A

[To be executed on May 31, 2009 or immediately thereafter or, if sooner, the
date of
commencement of employment with another entity prior to May 31, 2009]

Separation Date Release Agreement

     Pursuant to applicable law, Devereux Chatillon (“Employee” or “you”)
acknowledges and agrees that she has had at least twenty-one days in which to
consider whether she should sign this Separation Date Release Agreement
(“Release”); and if she signs this Release, that she will have seven days
following the date on which she signs the Release to revoke it and the Release
will not be effective until after this seven day period has elapsed. If you do
not revoke this Release during such seven day period, the eighth day following
the day on which you sign this Release shall be the Separation Date Release
Effective Date.

1. In consideration for the payments, promises and undertakings described in the
Agreement and General Release Agreement to which this Exhibit A is attached,
which are incorporated into this Separation Date Release Agreement by reference
with full force and effect as if set forth herein, and which you acknowledge are
cumulatively in excess of those to which you would, except for such Agreement,
otherwise be entitled, you, on behalf of yourself and your “Releasors” (as
defined in the Agreement and General Release), do hereby completely release and
forever discharge the Company Entities (as that term is defined in the Agreement
and General Release) from any and all claims, demands, causes of action, fees
and liabilities of any kind whatsoever, whether known or unknown, which you ever
had, now have, or may have against any of the Company Entities by reason of any
act, omission, transaction, practice, plan, policy, procedure, conduct,
occurrence, or other matter up to and including the date on which you sign this
Agreement.

2. Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Company Entities from any and all claims, whether known
or unknown, which Releasors ever had, now have, or may have against the
Companies Entities arising out of your employment and/or your separation from
that employment, including, but not limited to: (i) any claim under the Age
Discrimination in Employment Act (“ADEA”), Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Equal Pay Act, the Family Medical Leave Act, the Sarbanes-Oxley Act, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (excluding
claims for accrued, vested benefits under any tax qualified profit-sharing or
pension plan of the Company Entities, subject to the terms and conditions of
such plan and applicable law), the Worker Adjustment and Retraining Notification
Act, and the Family and Medical Leave Act; (ii) any claim under the New York
State Human Rights Law, New York Executive Law, New York City Administrative
Code, New York State Constitution, or New York common law, (iii) any other claim
(whether based on a constitution, executive order, or federal, state, or local
law, statutory , administrative or decisional), relating to or arising out of
your employment, the terms and conditions of such employment, the termination of
such employment, and/or any of the events relating directly or indirectly to or
surrounding the termination of that employment, including but not limited to

 

1

--------------------------------------------------------------------------------



breach of contract (express or implied), wrongful discharge, detrimental
reliance, defamation, emotional distress or compensatory or punitive damages;
and (iv) any claim for attorneys' fees, costs, disbursements and/or the like.
Nothing in this Agreement shall be a waiver of claims that may arise after the
date on which you sign this Agreement. You further acknowledge that you have
been afforded all benefits and have no claims under the Family and Medical Leave
Act, the Fair Labor Standards Act, applicable workers’ compensation law, the
Worker Adjustment and Retraining Notification Act, and ERISA.

3. You represent and warrant that you have not commenced, maintained, prosecuted
or participated in any action, suit, charge, grievance, complaint or proceeding
of any kind against Company Entities in any court or before any administrative
or investigative body or agency, and agree that you will not do so in the future
with respect to any claims and/or causes of action waived by you under this
Agreement You further acknowledge and agree that by virtue of the foregoing, you
have waived all relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in paragraph 2 above. With the exception of your right
to bring a proceeding pursuant to the Older Workers Benefit Protection Act of
1990 to challenge the validity of your release of claims under ADEA, you agree,
not inconsistent with the EEOC Enforcement Guidance on Non-Waivable Employee
Rights under EEOC-Enforced Statutes dated April 11, 1997, and to the fullest
extent permitted by law, not to sue or file a charge, compliant, grievance or
demand for arbitration against the Company Entities in any forum or assist or
otherwise participate willingly or voluntarily in any claim, arbitration, suit,
action, investigation or other proceeding of any kind which relates to any
matter that involves the Company Entities, and that occurred up to and including
the date of execution of this Agreement, unless required to do so by court
order, subpoena or other directive by a court, administrative agency,
arbitration panel or legislative body or unless required to enforce this
Agreement. To the extent any such action may be brought by a third party, you
waive any claims to any form of monetary or other damages, or any other form of
recovery or relief in connection with any such action. Nothing in this Agreement
shall prevent you from commencing an action or proceeding to enforce this
Agreement.

4. You understand that this Agreement constitutes the complete understanding
between the Company and you, and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between you and any of
the Company Entities. No other promises or agreements shall be binding unless in
writing and signed by both the Company and you after the Effective Date of this
Agreement. No oral understandings, statements, promises, inducements contrary to
the terms of this Agreement exist. You acknowledge that you are not relying on
any representations made by the Company or the Company Entities regarding this
Agreement or the implications thereof.

5. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

2

 

--------------------------------------------------------------------------------



6. This Agreement shall be construed and enforced in accordance with the laws of
the State of New York without regard to the principles of conflicts of law. The
parties consent and agree that the courts of the State of New York, New York
County shall have exclusive jurisdiction over any dispute between the parties
arising hereunder and the parties hereby submit to said jurisdiction and
expressly waive any and all rights they may have or that may hereafter arise to
contest the propriety of such choice of jurisdiction and venue, including issues
of forum non conveniens.

7. You understand that this Agreement constitutes the complete understanding
between the Company and you, and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between you and any of
the Company Entities. No other promises or agreements shall be binding unless in
writing and signed by both the Company and you after the Effective Date of this
Agreement.

8. You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) are hereby advised by the Company in writing to consult with an
attorney of your choice in connection with this Agreement; (c) fully understand
the significance of all of the terms and conditions of this Agreement and have
discussed them with your independent legal counsel, or have had a reasonable
opportunity to do so; (d) have had answered to your satisfaction by your
independent legal counsel any questions you have asked with regard to the
meaning and significance of any of the provisions of this Agreement; and (e) are
signing this Agreement voluntarily and of your own free will and agree to abide
by all the terms and conditions contained herein.

9. You acknowledge that you have had an opportunity to consider this Agreement
for up to twenty - one (21) days before signing it. You may also revoke this
Agreement within seven (7) days after executing it by notifying in writing
Cynthia Augustine, Senior Vice President of Human Resources (or her successor)
at Scholastic Inc., 557 Broadway, New York, New York 10012. If you revoke this
Agreement, all of the terms and conditions contained herein will become null and
void. It is understood and agreed that the offer contained in this Agreement
will automatically expire on the twenty-first day following the date on which
this Agreement is received by you. The effective date of this Agreement shall be
the 8th day after which you sign the Agreement (the “Separation Date Release
Effective Date”). In the event you do not accept this Separation Date Release
Agreement as set forth above or if you revoke this Separation Date Release
Agreement within the time period provided herein, the Agreement and General
Release, including but not limited to the obligation of the Company to provide
the payments and other benefits referred to in paragraphs 2 and 3 of the
Agreement and General Release to which this Exhibit A is attached, shall be
deemed automatically null and void.

    Dated:                       /s/ Devereux Chatillon   Devereux Chatillon




 

Dated:                       Scholastic Corporation       By: /s/ Cynthia
Augustine   Cynthia Augustine

 




STATE OF NEW YORK )   ) ss.: COUNTY OF NEW YORK )


     On this ____ day of ________ 2009, before me personally came Devereux
Chatillon to me known and known to me to be the person described and who
executed the foregoing Agreement, and she duly acknowledged to me that she
executed the same.

_________________________

3

--------------------------------------------------------------------------------